  Case 14-26174         Doc 86     Filed 03/05/19 Entered 03/05/19 12:50:23              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-26174
         Jodie F Withers
         Lavon D Withers
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/16/2014.

         2) The plan was confirmed on 11/18/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/25/2016, 05/31/2016, 01/26/2017, 02/21/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/27/2018.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 56.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $19,700.00.

         10) Amount of unsecured claims discharged without payment: $129,754.62.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-26174       Doc 86        Filed 03/05/19 Entered 03/05/19 12:50:23                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $41,954.00
       Less amount refunded to debtor                            $328.83

NET RECEIPTS:                                                                                   $41,625.17


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,853.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,782.19
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,635.19

Attorney fees paid and disclosed by debtor:                  $147.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
A/R Concepts                     Unsecured         100.00           NA              NA            0.00        0.00
AMERICAN GENERAL FINANCE         Unsecured      2,847.00            NA              NA            0.00        0.00
AMERICAN GENERAL FINANCE         Secured        2,847.00            NA              NA            0.00        0.00
CAVALRY INVESTMENTS              Unsecured            NA          93.15           93.15           4.66        0.00
CAVALRY INVESTMENTS              Unsecured            NA         103.85          103.85           5.19        0.00
CAVALRY SPV I                    Unsecured         923.00        923.08          923.08          46.15        0.00
COMMONWEALTH EDISON              Unsecured         404.00        897.31          897.31          44.87        0.00
COOK COUNTY TREASURER            Unsecured      5,000.00            NA              NA            0.00        0.00
COOK COUNTY TREASURER            Secured        5,000.00           0.00            0.00           0.00        0.00
COOK COUNTY TREASURER            Unsecured      5,000.00            NA              NA            0.00        0.00
COOK COUNTY TREASURER            Unsecured      4,158.98            NA              NA            0.00        0.00
COOK COUNTY TREASURER            Unsecured      6,020.37            NA              NA            0.00        0.00
COOK COUNTY TREASURER            Unsecured      5,425.66            NA              NA            0.00        0.00
COOK COUNTY TREASURER            Unsecured      4,952.84            NA              NA            0.00        0.00
COOK COUNTY TREASURER            Secured        4,158.98           0.00        4,047.62      4,047.62    1,005.44
COOK COUNTY TREASURER            Secured        6,020.37           0.00        6,001.59      6,001.59    2,111.20
COOK COUNTY TREASURER            Secured        5,425.66           0.00        5,412.49      5,412.49    1,859.18
COOK COUNTY TREASURER            Secured        4,952.84           0.00        4,820.36      4,820.36    1,197.34
COOK COUNTY TREASURER            Secured        5,000.00           0.00        4,984.43      4,984.43    1,753.39
IL DEPT OF EMPL0YMENT SECURITY   Unsecured      3,000.00       3,039.00        3,039.00        151.95         0.00
ILLINOIS HOUSING DEV AUTHORITY   Unsecured     25,000.00            NA              NA            0.00        0.00
ILLINOIS HOUSING DEV AUTHORITY   Secured       25,000.00            NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE         Priority          500.00           NA              NA            0.00        0.00
LVNV FUNDING                     Unsecured            NA       1,425.82        1,425.82          71.29        0.00
LVNV FUNDING                     Unsecured      1,739.00       2,406.33        2,406.33        120.32         0.00
MERCHANTS CREDIT GUIDE CO        Unsecured          52.00           NA              NA            0.00        0.00
MIDLAND CREDIT MANAGEMENT IN     Unsecured      1,458.00            NA              NA            0.00        0.00
MIDWEST TITLE LOANS              Secured        2,000.00         484.84          484.84        484.84         5.79
MIDWEST TITLE LOANS              Unsecured            NA            NA              NA            0.00        0.00
NICOR GAS                        Unsecured         731.60        509.07          509.07          25.45        0.00
NORTHSTAR CAPITAL                Secured        1,740.00            NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-26174        Doc 86     Filed 03/05/19 Entered 03/05/19 12:50:23                  Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim        Claim         Claim        Principal       Int.
Name                               Class   Scheduled     Asserted      Allowed         Paid          Paid
NORTHSTAR CAPITAL              Unsecured      1,740.00           NA           NA             0.00        0.00
QUANTUM3 GROUP LLC             Unsecured           NA         582.36       582.36           29.12        0.00
REAL TIME RESOLUTIONS          Secured        9,715.00    10,471.38          0.00            0.00        0.00
REAL TIME RESOLUTIONS          Unsecured      9,715.00          0.00    10,471.38         523.57         0.00
RJM ACQUISITIONS               Unsecured      1,412.00           NA           NA             0.00        0.00
US BANK TRUST NA               Unsecured     41,917.63           NA           NA             0.00        0.00
US BANK TRUST NA               Secured      130,000.00   148,506.75          0.00            0.00        0.00
US BANK TRUST NA               Secured             NA     17,480.21      1,007.88       1,007.88         0.00
US DEPT OF ED GREAT LAKES      Unsecured      5,000.00      5,517.22     5,517.22         275.86         0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00              $0.00                  $0.00
      Mortgage Arrearage                              $1,007.88          $1,007.88                  $0.00
      Debt Secured by Vehicle                           $484.84            $484.84                  $5.79
      All Other Secured                              $25,266.49         $25,266.49              $7,926.55
TOTAL SECURED:                                       $26,759.21         $26,759.21              $7,932.34

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                 $0.00               $0.00
       Domestic Support Ongoing                            $0.00                 $0.00               $0.00
       All Other Priority                                  $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                            $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $25,968.57           $1,298.43                  $0.00


Disbursements:

       Expenses of Administration                          $5,635.19
       Disbursements to Creditors                         $35,989.98

TOTAL DISBURSEMENTS :                                                                      $41,625.17




UST Form 101-13-FR-S (09/01/2009)
  Case 14-26174         Doc 86      Filed 03/05/19 Entered 03/05/19 12:50:23                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
